Mr. Justice Robb
delivered the opinion of the Court:
The testimony above briefly outlined amounts to about this: The decedent, a woman evidently of strong mind and positive convictions, was sufficiently fond of defendant’s mother to name her as the principal beneficiary in her will. Upon the death of the defendant’s mother, the decedent herein evidently transferred her affection to the defendant, and the evidence leaves no room for doubt that the character of that relationship continued unchanged from that time on; and it was most natural in the circumstances. The decedent had no children of her own and had long been separated from her relatives. Becoming infirm physically, and being unable longer to pursue her calling, it was not unnatural that she should desire to make definite plans for the future. There is not a scintilla of evidence that any coercion whatever was practised upon her. Bor aught that appears in the record, the arrangement that resulted was not only entirely voluntary on the part of the decedent, but one initiated by her. Assuming that the relationship between the decedent and the defendant was such as to enable the latter to exercise influence over the former, and hence to require that any disposition by the former of her property for the benefit of the latter should be closely scrutinized, it nevertheless remains true that the burden is upon the plaintiff to establish her case; in other words, the rule in this jurisdiction places the burden of proof in such a case upon the plaintiff. Jenkins v. Pye, 12 Pet. 241, 9 L. ed. 1070; Conley v. Nailor, 118 U. S. 127, 30 L. ed. 112, 6 Sup. Ct. Rep. 1001; Ralston v. Turpin, 129 U. S. 663, 32 L. ed. 747, 9 Sup. Ct. Rep. 420. In the last case the bill was to set aside deeds made to an agent by his principal, and it was conceded by the court that the relations between the parties were such as to enable the agent to exercise great influence over the principal. Notwithstanding this the bill was dismissed because the plaintiff had failed to show that the deeds were obtained by undue influence. In Mackall v. Mackall, 135 U. S. 167, 34 L. ed. 84, 10 Sup. Ct. Rep. 705, it was ruled that, while the relationships between the *28father and son were such as to suggest influence, they did not prove undue influence, the court saying: “Influence gained by kindness and affection will not be regarded as ‘undue/ if no imposition or fraud be practised, even though it induce the testator to make an unequal and unjust disposition of his property in favor of those who have contributed to his comfort and ministered to his wants, if such disposition is voluntarily made. * * * Confidential relations existing between the testator and beneficiary do not alone furnish any presumption of undue influence.” After reviewing the evidence, the court, in Towson v. Moore, 173 U. S. 17, 43 L. ed. 597, 19 Sup. Ct. Rep. 332, ruled that the existence of confidential relations between donor and donee, or grantor and grantee, require a careful scrutiny of the circumstances attending the transaction, to ascertain whether undue influence has been practised. But, said the court, “it [the gift or conveyance] cannot be deemed prima facie void; the presumption is in favor of its validity; and, in order to set it aside, the court must be satisfied that it was not the voluntary act of the donor.” This doctrine was repeated in Beyer v. LeFevre, 186 U. S. 114, 46 L. ed. 1080, 22 Sup. Ct. Rep. 765.
The evidence of the plaintiff in the present case, notwithstanding the sweeping and almost reckless averments of her petition, amounts to little. Many of the alleged statements of the decedent concerning the disposition of her property were made at a time so remote from the execution of the deeds in question as to be inadmissible upon any theory. Assuming that some of them were made at a time sufficiently near the date of the execution of these deeds as to form a part of the res gestee, and hence were admissible on the question of mental capacity, the great preponderance of evidence in the case shows not only mental capacity, but the absence of all undue influence. Such “declarations are to be admitted, not in any manner as proof of the truth of the statements declared, but only for the purpose of showing thereby what in fact was the mental condition, or, in other words, the mental capacity, of the testator, at the time when the instrument in question was exe*29cuted. * * * It is quite apparent, therefore, that declarations of the deceased are properly received upon, the question of his state of mind, whether mentally strong and capable, or weak and incapable, and that from all the testimony, including his declarations, his mental capacity can probably be determined with considerable accuracy.” Throckmorton v. Holt, 180 U. S. 552, 572, 574, 45 L. ed. 663, 673, 674, 21 Sup. Ct. Rep. 474.
The evidence to our minds so conclusively disproves the averments in plaintiff’s bill that we deem it unnecessary to dwell further upon it, and therefore reverse the decree, with costs, and remand the cause with directions to enter a decree for the defendant. Reversed.